DA 06-0718

                     IN THE SUPREME COURT OF THE STATE OF MONTANA

                                            2007 MT 214N



CRAIG A. JOHNSON, BEVERLY TOURVILLE,
ROBERT WILKOSKE TRUST, NONA WILKOSKE
TRUST, MITCHELL E. OSBORN, Trustee,

              Plaintiffs and Respondents,

         v.

FIRST ESTATE MANAGEMENT CORPORATION,
a Montana Corporation, PAUL BEFUMO, JACK
SIKORSKI, DAVID TREFREN TRUST, and
CLAMP HOLDINGS,

              Defendants and Appellants.



APPEAL FROM:           District Court of the Fourth Judicial District,
                       In and For the County of Missoula, Cause No. DV 2006-568
                       Honorable Robert L. Deschamps, III, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Paul Befumo, (Pro Se), Missoula, Montana

                For Respondent:

                       Edward A. Murphy, Datsopolos, MacDonald & Lind, P.C.,
                       Missoula, Montana



                                                    Submitted on Briefs: August 1, 2007

                                                               Decided: August 28, 2007


Filed:

                       __________________________________________
                                         Clerk
Justice James C. Nelson delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be

cited as precedent. Its case title, the Supreme Court cause number, and disposition shall

be included in this Court’s quarterly list of noncitable cases published in the Pacific

Reporter and Montana Reports.

¶2    Paul Befumo (“Befumo”), appearing pro se, appeals from the order of the District

Court for the Fourth Judicial District, Missoula County, Montana (“Montana District

Court”) denying his Motion for Non-Recognition of Judgment. This motion was directed

at a judgment entered June 15, 2004, in the District Court for the First Judicial District,

Laramie County, Wyoming (“Wyoming District Court”) and sought to be enforced in

Montana.

¶3    At the outset, we observe that Befumo makes a number of arguments pertaining to

the underlying basis for the judgment entered by the Wyoming District Court; however,

he has not provided us with a record of the proceedings in that court, nor has he provided

us with a record from his appeal to the Wyoming Supreme Court. (Notably, the record

before the Wyoming Supreme Court was likewise incomplete. See Befumo v. Johnson,

2005 WY 114, ¶ 33, 119 P.3d 936, ¶ 33.) Accordingly, the facts set forth below are

drawn from the parties’ briefs and the Judgment and Order on Bench Trial entered by the

Wyoming District Court.

¶4    On October 17, 2003, the beneficiaries for the Robert Wilkoske Trust and the

Nona Wilkoske Trust (“the Beneficiaries”) filed an action in the Wyoming District Court


                                            2
to quiet title to a piece of real property referred to as the “missile site.” Befumo was

named as a defendant in part because he had collected $35,000 in attorney’s fees in an

earlier transaction involving the Beneficiaries, although he was not licensed to practice

law.

¶5     Befumo, appearing pro se, filed a motion to dismiss. He argued that the claims

asserted by the Beneficiaries against him were barred by the doctrines of res judicata and

collateral estoppel. On May 10, 2004, the Wyoming District Court denied the motion to

dismiss and set the case for trial. After the court denied the motion, Befumo apparently

terminated his participation in the proceedings. On May 28, 2004, the court held a bench

trial and on June 15, 2004, issued its Judgment and Order on Bench Trial. Among other

things, the court entered judgment against Befumo in the amount of $35,000.

¶6     Befumo appealed to the Wyoming Supreme Court, which affirmed the Wyoming

District Court’s judgment. With respect to Befumo’s argument that he did not receive a

fair trial, the Wyoming Supreme Court observed that for unknown reasons he had

terminated his participation in the proceedings in the Wyoming District Court after that

court denied his motion to dismiss, that he had failed to appear for his deposition in

Missoula, Montana, that he had failed to appear at the bench trial in the Wyoming

District Court, even by telephone, and that he had failed to appear for oral argument

before the Wyoming Supreme Court. See Befumo, ¶¶ 33-34.

¶7     The Beneficiaries thereafter docketed the judgment of the Wyoming District Court

in the Montana District Court, pursuant to the Uniform Enforcement of Foreign

Judgments Act (“the UEFJA”), §§ 25-9-501 to -508, MCA. Befumo filed a Motion for


                                            3
Non-Recognition of Judgment, which the Montana District Court denied on the grounds

that Befumo had been afforded due process in the Wyoming courts and that the

arguments raised by Befumo had already been considered and decided by the Wyoming

courts.

¶8        On appeal, Befumo argues that the Wyoming District Court did not adequately

consider his argument in his motion to dismiss that the doctrines of res judicata and

collateral estoppel barred the Beneficiaries’ action against him. He also contends that the

court disregarded certain procedural due process requirements—e.g., the court proceeded

with the trial before Befumo had filed his answer to the complaint. Accordingly, Befumo

maintains that the courts of Montana are not bound to honor the judgment of the

Wyoming District Court under the Full Faith and Credit Clause of the United States

Constitution because “that judgment, on its face, indicates that the [Wyoming District

Court] did not fully and fairly consider the issues involved, and violated the due process

requirements of both the Montana and U.S. Constitutions.”

¶9        In response, the Beneficiaries point out that Befumo brought his claims regarding

res judicata and collateral estoppel in the Wyoming District Court, that the court ruled

against him, and that the Wyoming Supreme Court affirmed. They maintain that Befumo

may not relitigate these issues in the Montana District Court.           Furthermore, the

Beneficiaries assert that “[n]o evidence was submitted to the Montana District Court to

support a finding that the procedures followed in Wyoming were unfair” and that “a

review of the Wyoming Supreme Court opinion in this case makes clear that the

procedures were fair.” They also note that Befumo had notice and an opportunity to be


                                              4
heard. Accordingly, the Beneficiaries argue that the judgment of the Wyoming District

Court should be enforced.

¶10      We agree with the Beneficiaries. “The U.S. Supreme Court has held that the full

faith and credit obligation owed to final judgments is exacting.              A final judgment

rendered by a state court is entitled to full faith and credit in the courts of its sister states.”

Carr v. Bett, 1998 MT 266, ¶ 39, 291 Mont. 326, ¶ 39, 970 P.2d 1017, ¶ 39. The UEFJA,

§§ 25-9-501 to -508, MCA, was enacted to implement the Full Faith and Credit Clause of

the United States Constitution. Carr, ¶ 41. It “provides the procedural framework for

enforcing foreign judgments in the states that have enacted it.” Carr, ¶ 41. In Carr, we

noted that a party seeking to reopen or vacate a foreign judgment filed in Montana may

do so on the ground that the foreign judgment was entered in violation of due process.

Carr, ¶ 42.

¶11      In the case at hand, however, Befumo has not offered any evidentiary basis for his

assertion that he was denied due process of law. Indeed, as noted above, he has not

provided us with the record underlying the judgment that he seeks to nullify. Nor has he

established a legal basis for refusing to enforce the judgment of the Wyoming District

Court.    Rather, Befumo has come forward with only conclusory assertions that the

judgment of the Wyoming District Court was entered in violation of due process and,

thus, should not be enforced. Accordingly, on the record before us, the judgment of the

Wyoming District Court is entitled to full faith and credit in Montana. Therefore, we

hold that the District Court did not err in denying Befumo’s Motion for Non-Recognition

of Judgment.


                                                5
¶12    Having reviewed the record in this matter, we have determined to decide this case

pursuant to Section I, Paragraph 3(d) of our 1996 internal operating rules, as amended in

2003, which provides for memorandum opinions. It is manifest on the face of the briefs

and the record before us that Befumo’s appeal is without merit. The legal issues are

clearly controlled by settled Montana law, which the District Court correctly interpreted.

¶13    Accordingly, the Opinion and Order of the Montana District Court is affirmed.


                                                               /S/ JAMES C. NELSON


We Concur:

/S/ KARLA M. GRAY
/S/ JIM RICE
/S/ W. WILLIAM LEAPHART
/S/ BRIAN MORRIS




                                             6